The Constitution does not require the legislature to make findings of facts before it can enact statutory regulations under the sovereign police power of the State to regulate the sale of intoxicating liquors, wines or beer. It is a universal rule that statutory regulations so enacted are valid if there is any conceivable basis therefor within the lawmaking power. The Constitution expressly provides that "the power of the legislature to provide necessary laws to carry out and enforce this Article (XIX as amended in 1934 relating to the manufacture and sale of intoxicating liquors, wines or beer) shall include the right to provide for manufacture or sale by private individuals, firms and corporations" etc. "The power" and "the right" thus specifically conferred upon the legislature are not controlled by other statutes and are without express or general limitations affecting the matters in controversy. The implied controlling organic limitations of due process and equal protection of the laws should be enforced. But violations of such implied controlling limitations should be made to appear and not assumed, to warrant judicial nullification of statutory regulations of the sale of intoxicating liquors, wines or beer, enacted under "the power of the legislature" which "shall include the right to provide for manufacture or sale" of "intoxicating liquors, wines or beer," that is specifically conferred upon the legislature by amended Article XIX of the Constitution.
CHAPMAN, J., concurs.